Citation Nr: 0202529	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  00-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for benefits under the laws administered by the 
Department of Veterans Affairs (VA).


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 determination by the VA Regional Office (RO) 
that the appellant was not eligible for VA benefits because 
the individual on whose service benefits were claimed had no 
active service in the Armed Forces of the United States.  The 
appellant perfected an appeal of that decision.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and obtained all relevant evidence 
in order to assist her in substantiating her claim for VA 
compensation benefits.

2.  The service department has certified that the individual 
on whose service the appellant has claimed VA benefits had no 
active service in the Armed Forces of the United States, 
including recognized guerrilla service.


CONCLUSION OF LAW

The appellant is not eligible for benefits under the laws 
administered by VA.  38 U.S.C.A. §§ 101(2), 101(24), 107, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.1, 3.8, 3.9, 
3.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" under the applicable statutes and 
regulations means a person who served in the active military, 
naval, or air service of the United States and who was 
discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. 
§ 3.1(d).  In determining whether an individual had any 
recognized active service, service in the Commonwealth Army 
of the Philippines is included, from and after the dates they 
were called into service of the Armed Forces of the United 
States.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8(c).  Service 
as a guerrilla is also included if the individual served 
under a commissioned officer of the United States Army, Navy, 
or Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States forces, excluding civilians.  Guerrilla service 
is established if a service department certifies that the 
individual had recognized guerrilla service, or unrecognized 
guerrilla service under a recognized commissioned officer if 
the individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.8(d).  The 
active service in the guerrilla forces will be the period 
certified by the service department.  38 C.F.R. § 3.9(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Form DD 214, Report of Transfer or Discharge from 
the Armed Forces of the United States, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the service department.  
VA may accept that evidence if the evidence is a document 
issued by the service department, the document contains the 
needed information, and VA finds that the document is genuine 
and that the information on the document is accurate.  If the 
documents submitted by the claimant do not meet these 
requirements, VA will request verification of service from 
the service department.  38 C.F.R. § 3.203.

The Board notes that the regulation pertaining to VA's duty 
to assist the appellant in developing the evidence in support 
of her claim was recently revised.  In accordance with the 
revised statute, Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001), VA has a duty 
to notify her of the evidence needed to substantiate her 
claim and to assist her in obtaining the relevant evidence, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In the June 2000 notice informing her of the denied claim, 
the August 2000 statement of the case, and the April 2001 
supplemental statement of the case, the RO informed the 
appellant as to the factual and legal bases for the 
determination that she was not eligible for benefits under 
the laws administered by VA.  She was given the opportunity 
to submit evidence and arguments in response to that notice.  
The RO also requested verification of the claimed military 
service from the National Personnel Records Center (NPRC), 
which certification was negative.  Because the resolution of 
her appeal is based on the certification of service by the 
service department, VA has no further duty to notify the 
appellant of the evidence required to substantiate her appeal 
or to assist her in developing evidence, in that no 
reasonably possibility exists that such assistance would aid 
in substantiating her claim.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1991) (strict adherence to procedural rules is not 
required if no benefit would flow to the appellant).  

The individual on whose service the appellant is claiming 
eligibility for VA benefits apparently claimed eligibility 
for VA benefits during his lifetime.  Evidence obtained in 
conjunction with that claim included certifications by the 
Department of the Army dated in February 1948, April 1949, 
June 1949, and December 1949 that the subject individual had 
no recognized guerrilla service, nor was he a member of the 
Commonwealth Army of the Philippines inducted into the 
service of the Armed Forces of the United States.

The appellant claimed entitlement to Dependency and Indemnity 
Compensation, death pension, and accrued benefits in May 
2000.  She then asserted that the individual had served in 
the Commonwealth Army of the Philippines in the service of 
United States Armed Forces.  She has also asserted that he 
served as a guerrilla.  She submitted a death certificate 
showing that the individual died in April 1979, a joint 
affidavit of marriage, and a March 2000 certification from 
the Armed Forces of the Philippines showing that the 
individual served as a guerrilla from October 1943 to 
February 1946.  The certification does not indicate that the 
individual appeared in the guerrilla roster, or that the unit 
in which he served was a recognized guerrilla unit.  The 
appellant also submitted a "General Order #132" from an 
unknown source indicating that the individual had been cited 
for wounds he received in combat, and a joint affidavit from 
two other individuals who purportedly served with the 
appellant's spouse in the guerrilla unit.

In addition, the appellant presented an Affidavit for 
Philippine Army Personnel, purportedly completed by the 
individual in March 1946.  That document indicates that he 
served as a civilian guerrilla from October 1943 to March 
1946.  On receipt of that affidavit the RO again asked the 
NPRC to determine whether the individual had any recognized 
service for VA benefit purposes.  See Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994).  In a March 2001 report the NPRC 
responded that the additional information did not warrant any 
change in the prior determinations that the individual had no 
recognized service in the Armed Forces of the United States.

The certification of service by the service department is 
binding on VA.  Spencer v West, 13 Vet. App. 376 (2000).  The 
certification of service by the Armed Forces of the 
Philippines, the "General Order #132," and the joint 
affidavit are not probative because they were not issued by 
the service department.  The Board finds, therefore, that the 
individual on whose service the appellant has claimed 
benefits was not a "veteran" for VA benefits purposes, and 
that the preponderance of the evidence is against the claim 
of entitlement to VA benefits.  D'Amico v. West, 209 F3d 1322 
(Fed. Cir. 2000).




(continued on next page)


ORDER

Basic eligibility not having been shown, the claim of 
entitlement to VA benefits is denied.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

